Citation Nr: 1719533	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  08-14 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for postoperative bilateral keratoma with metatarsalgia (excluding periods of temporary total evaluation). 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1974 to November 1984.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Jurisdiction of the Veteran's appeal now resides with the RO in Oakland, California.

In April 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is in the record.

The Veteran's claim was last before the Board in November 2016, at which time it was remanded for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Throughout the period on appeal and excluding periods of temporary total evaluation, the Veteran's service-connected postoperative bilateral keratoma with metatarsalgia is manifested by symptoms of pain, weakened movement, and excess fatigability; however, the evidence weighs against finding that he has any symptoms of pes planus or that his disability approximated the loss of use of either foot.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for postoperative bilateral keratoma with metatarsalgia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5284-5276 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the various disabilities.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In a June 2004 rating decision granting service connection, the RO noted that the Veteran had hammertoes and calluses on his feet at enlistment.  He was seen for bilateral foot pain during service and underwent transverse osteotomy of the 3rd metatarsal bilaterally.  He still complained of pain after surgery and was given orthotics.  Upon examination at discharge, plantar flexion was limited and he had tender lesions on his feet.  A 1985 VA examination noted moderate deformity bilaterally, tenderness and inability to stand for long periods of time.  The service-connected disability was characterized as post-operative bilateral keratoma with metatarsalgia and an initial 10 percent rating was assigned under Diagnostic Code (DC) 5284-5276.

In the rating action on appeal, the evaluation was increased to 30 percent, effective July 26, 2006.  The Veteran contends that his foot disability is more severe than currently rated.  

The Veteran's service-connected postoperative bilateral keratoma with metatarsalgia has been rated under DC 5284-5276.  See 38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The first set of numbers in the hyphenated code may be read to indicate that a foot injury is the service-connected disorder and it is rated as if the residual condition is acquired flatfoot under DC 5276.  The Board will consider all appropriate diagnostic codes.

Under DC 5284, a 30 percent evaluation is warranted for foot injuries indicative of a severe disability.  With actual loss of use of the foot, a 40 percent evaluation is warranted.  Under DC 5276, a 30 percent evaluation is warranted for severe bilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 50 percent evaluation is warranted for pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation which is not improved by orthopedic shoes or appliances.  Under DC 5278, 50 percent rating would be warranted for bilateral pes cavus, with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity.  

The Veteran's increased-rating application was received on July 26, 2006.  Thus, the appeal period begins one year prior - meaning as of July 26, 2005.  Relevant evidence during this appeal period includes VA treatment records, including the reports of multiple VA examinations, and statements from the Veteran.  

Turning to the evidence of record, a note dated March 28, 2006 handwritten on VA letterhead from a podiatrist stated the Veteran had a mild callus of the forefoot.  He had no pain to the foot with palpation.

In September 2006, the Veteran underwent a VA contract examination to assess the severity of his postoperative bilateral keratoma with metatarsalgia.  The Veteran complained of bilateral ankle pain he described as sharp, throbbing and frequent in nature.  (Service connection is in effect for a right ankle disability).  He reported that this pain radiated into his lower extremities on the left and right.  Standing and walking can cause the Veteran to have a flare-up of pain that is moderate in degree and lasts for several hours.  He uses corrective shoes to help ambulate, and he reported only being able to walk less than one-quarter of one mile before he has an increase in pain.  The Veteran reported working as a realtor and in sales.  In a typical day of work, the Veteran stated he frequently stands and is occasionally required to sit, walk, bend, stoop, squat, climb, twist his torso and lift up to 75 pounds.

Upon examination, the Veteran appeared to be in no acute distress.  Sensation to light touch and pin pricks were intact.  His pulses were 2+ and equal.  There was no edema.  The examiner noted well-healed scars over the dorsal surface of the metatarsals bilaterally.  Motor testing revealed the Veteran's hip flexors, knee extensors, ankle dorsi flexors and plantar flexors were rated as 5 out of 5.  The Veteran was able to heel and toe walk without pain.  He did have significant pain with metatarsal heads on digits 2 through 5.  The examiner noted the Veteran's shoes had a custom-molded foot orthosis inside of them.  The Veteran was noted to have normal range-of-motion in both ankles with respect to dorsiflexion, plantar flexion, and inversion.  However, the Veteran had completely lost his range of motion for eversion in both ankles, which the examiner stated gave the Veteran a propensity for gait instability.  The examiner noted that the Veteran's pain was most prominent when he had pressure on the metatarsal heads.  

In April 2007, the Veteran underwent another VA examination in which he reported experiencing constant pain in both feet.  He came into the examination area without ambulatory aids except for prescribed shoes.  His gait was noted to be "satisfactory."  The Veteran was observed to walk on his toes and heels well, demonstrating good balance and coordination and without apparent flare-up of pain due to this abnormal walking.  He was also able to stand and walk with his eyes closed, demonstrating "at least a modicum of proprioceptive function."  The Veteran stated he needs to be on his feet for long periods of time.  He reported working in real estate sales and in a clothing store as a sales clerk.  He stated that he organized his work so he can be in and out of the car and that he can sit down as needed.  He denied using ambulatory aides besides his prescribed shoes.  The Veteran reported experiencing tenderness on the soles of his feet.  An examination revealed surgical scars related to past metatarsal osteotomies.  The scars were located on the dorsum of the foot between metatarsals three and four, which measured 4 centimeters in length on the right and 3 centimeters on the left.  The scars were 1.5 centimeters in width and were not tender.  The examiner noted there was no sensory loss in the Veteran's feet.  The examiner noted that there was no evidence of gait, sensory or motor disturbance.  X-rays of the foot showed mild degenerative changes and osteophytes about the tarsal metatarsal joints, and also at the tibial talar joint.  The examiner stated that no plantar calluses were found, and foot function appeared "almost normal."  Manipulation of the midtarsals and metatarsophalangeal joints showed relatively normal findings.  The examiner stated that the Veteran was put through a mild exercise test of rising on his toes with the ankles plantar flexed repeatedly for ten times.  The examiner stated that the exercises did not cause complaints of severe pain, adding "one might state that there was flare-up of weakness undoubtedly related to [the Veteran's] gross obesity."

A September 2008 VA podiatry outpatient note stated the Veteran presented with right forefoot pain.  There was no pain to palpation under the second metatarsal head bilaterally.  He was assessed with a callus and metatarsalgia.

A December 2009 VA podiatry outpatient note stated the Veteran presented for surgical evaluation of a painful callus on both of his feet which he stated "has been a problem for years."  The examiner noted there was gross sensation to the bilateral lower extremities.  His toenails were groomed, the webspaces in both feet were dry and intact, and there were no calluses or preulcerative lesions noted in the bilateral lower extremities.  He had well-healed scars on the dorsum of both feet overlying the third metatarsal.  There was pain in the plantar foot underlying the third metatarsal head bilaterally, with pain greater on the right side.  The Veteran was assessed with metatarsalgia.

On January 19, 2010, the Veteran underwent a 3rd metatarsal head resection of the right foot.  He was awarded a temporary total evaluation effective from the date of the surgery until February 28, 2010.

A March 2010 VA podiatry outpatient note stated the Veteran presented two months status post right 3rd metatarsal head resection.  He related having some pain "but not like before."  The Veteran denied constitutional symptoms.  The examiner noted a well-healed incision to the right dorsal foot, there was no cellulitis or dehiscence, and there was no further maceration proximally.  

An October 2010 VA podiatry outpatient note stated the Veteran complained of pain in the right 2nd metatarsal head.  He experienced gross sensation to the right lower extremity.  A healed incision to the right dorsal foot was noted, as well as a nucleated callus beneath the second metatarsal head.

On April 12, 2011, the Veteran underwent a 2nd metatarsal head resection of the right foot.  He was awarded a temporary total evaluation effective from the date of the surgery until May 31, 2011.

A December 2011 VA podiatry outpatient note stated the Veteran was eight months removed from a resection to the right 2nd metatarsal head.  He received shoe inserts and was noted to be doing well.

On May 29, 2012, the Veteran underwent a 4th and 5th metatarsal head resection of the right foot.  He was awarded a temporary total evaluation effective from the date of the surgery until June 30, 2012.

A November 2012 VA podiatry outpatient note reflected the Veteran's complaints of experiencing nerve pain on the right foot around the surgical site of a recent metatarsal head resection.  The examiner noted that the Veteran's gross sensation was intact in the right lower extremity.  He was assessed with status post 4th and 5th metatarsal head resection.  The examiner noted that the Veteran would continue wearing diabetic shoes, and Gabapentin was ordered.

In October 2014, the Veteran underwent another VA examination for his feet.  The examination report noted a diagnosis of postoperative bilateral keratomies/osteotomies with metatarsalgia.  Hammer toes and degenerative arthritis were also noted among the diagnoses related to the Veteran's claimed condition.  The Veteran reported experiencing pain on standing and when using the right foot on the brake of his car.  The Veteran reported experiencing flare-ups of his feet that occur four to eight times a day that depend on his use of his feet.  The Veteran also reported being unable to stand on or flex his toes.  He was noted to have hammer toes in the third, fourth and little toes of the right foot, as well as the third and fourth toes of the left foot.  The Veteran was noted to regularly wear shoe inserts.  The examiner noted functional impairment of the right foot that included less movement than normal, weakened movement, swelling, deformity, atrophy of disuse, interference with standing, and pain.  

The VA examiner noted three scars on both the right and left feet related to the Veteran's service-connected disability.  The first scar at the base of the right second toe measured 2.5 centimeters in length and 0.2 centimeters in length.  The second scar at the base of the right third toe measured one centimeter in length by 0.1 centimeter.  And the third scar at the base of the left third toe measured 2.5 centimeters by 0.2 centimeter.  The examiner noted that none of these scars were painful or unstable, they did not have a total area equal to or greater than 39 square centimeters, or were located on the head, face, or neck.  The examiner noted the Veteran was limited to standing for less than 10 minutes, walking for less than one-half of a mile, and had limited weight bearing.  Although, the VA examiner added that these functional impairments were only due to the Veteran's right foot.

Following the Board remand, the Veteran underwent a VA contract examination in December 2016.  The Veteran reported experiencing bilateral foot pain where the right foot pain was greater than the left foot, and the pain was located at the metatarsal heads and the balls of the feet.  He also had curling of the small toes and had difficulty extending them.  He reported difficulty with driving due to his foot condition, and he also reported experiencing increased pain with activity and limitations with prolonged walking and standing.  There was no indication of swelling on use of the feet.  The Veteran had characteristic calluses on both feet.  He wore orthotics in his shoes.  The examiner noted that the Veteran did not have extreme tenderness of plantar surfaces on one or both feet.  The Veteran also did not have decreased longitudinal arch height of one or both feet on weight-bearing.  There was no objective evidence of marked deformity and no marked pronation of one or both feet.  The weight-bearing line did not fall over or medial to the great toe of either foot.  The Veteran did not have "inward" bowing of the Achilles' tendon of one or both feet, nor did he have marked inward displacement and severe spasm of the Achilles' tendon on manipulation of one or both feet.  The Veteran was noted to have hammer toes of the third toe, fourth toe and little toe of both feet.  He was noted to have mild or moderate symptoms in both feet due to a hallux valgus condition.  But the examiner concluded the Veteran did not have flat feet, and he did not have any of the symptoms required for a 50 percent evaluation under DC 5276 for acquired flatfoot, including pronounced acquired flatfoot, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation. 

With respect to the Veteran's service-connected postoperative bilateral keratoma with metatarsalgia and degenerative arthritis, the examiner characterized the severity of the disability as mild in both the right and left foot.  The examiner stated that the foot condition chronically compromised weight bearing.  The examiner noted the Veteran's disability led to functional loss that included less movement than normal, weakened movement, excess fatigability, pain on movement, pain on weight-bearing, deformity and interference with standing.  The examiner checked "yes" to questions asking whether there was pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time, adding that the Veteran's feet seemed "to become fatigued and tires out such that walking is more difficult."  Calluses were noted on the bases of the dorsal surface of the second through fifth toes of the right foot.  The examiner noted a scar at the third toe of the left foot measuring 2.5 centimeters in length and 0.2 centimeter in width.  The examiner stated the scar was not painful or unstable, and it was not equal to or greater than 39 square centimeters.  The examiner concluded that there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  The examiner stated the Veteran could perform general activities without significant restrictions, but he was limited in activities with prolonged walking, standing and driving.

The Board finds that throughout the period on appeal (and excluding the three periods of temporary total evaluation), the Veteran's service-connected postoperative bilateral keratoma with metatarsalgia was manifested by symptoms of pain, weakened movement, and excess fatigability.  

The Board has considered all appropriate rating criteria to determine whether there is any basis to assign a higher or separate ratings (under DC 5284) but finds no basis.  The Veteran's service-connected foot disability has been diagnosed as metatarsalgia, hammer toes and hallux valgus.  Hammer toes and hallus valgus are each specifically listed in the Rating Schedule.  38 C.F.R. § 4.71a.  Thus, it is not appropriate to rate the foot disability by analogy under DC 5284, for "foot injuries, other." See Copeland v. McDonald, 27 Vet. App. 333 (2015).  Further, even if the disability can be rated by analogy to either DC 5276 or 5284, it is not impermissible to rate the disability only under DC 5276 and not under DC 5284, where the record does not contain evidence of foot symptoms other than those contemplated by DC 5276.  Prokarym v. McDonald, 27 Vet. App. 307 (2015).

The Veteran's primary symptomatology is pain, weakened movement and excess fatigability.  There are no manifestations that are not contemplated by DC 5276.  Thus, DC 5276 is the rating criteria considered by the Board.  

While the evidence of record showed the Veteran experienced some painful calluses on his feet, the evidence does not show that the Veteran has ever experienced marked contraction of plantar fascia with dropped forefoot, that all his toes were hammer toes, or that he had a marked varus deformity at any point during the period on appeal.  A higher disability rating of 50 percent under either DC 5276 or DC 5278 is not warranted.  

The Board has also considered the Veteran's lay statements that his bilateral foot disability is worse than currently evaluated.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's bilateral foot disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

Other considerations

The Board has also considered the applicability of other potentially applicable diagnostic criteria for rating the Veteran's service-connected disability, particularly with respect to the scars on the Veteran's feet related to his foot surgeries.  However, the Board finds that no higher rating is assignable under any other diagnostic code.  To that end, DC 7800 contemplates scars of the head, face, or neck.  38 C.F.R. § 4.118, DC 7800.  As the Veteran's scars are located on his feet, a compensable rating is not warranted under DC 7800.

DC 7801 provides that burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) will be assigned a 10 percent rating.  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801.  As documented in the above-noted VA examination reports, there is no evidence that the Veteran's scars cover an area of at least 6 square inches, or that any of the scars are deep or nonlinear.  Hence, DC 7801 is also inapplicable.

DC 7802 pertains to burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater will be assigned a 10 percent rating.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802.  In this case, the Veteran's scars do not cover a surface area of 144 square inches or greater; therefore, a compensable rating is not available under DC 7802.

DC 7804 pertains to unstable or painful scars. One or two scars that are unstable or painful are rated at 10 percent disabling.  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7804.  In this regard, while the Veteran reported experiencing pain in both feet, the medical evidence of record weighs against a finding that the Veteran's reports of pain can be attributable to his scars.  The Board acknowledges that the Veteran is competent to report symptoms such as pain; however, the Board finds that the objective clinical evidence is more probative than the Veteran's statements made for compensation purposes. In this regard, the Board notes that both the October 2014 and December 2016 VA examination reports include specific findings that the Veteran's scars were not painful or unstable upon examination. 

Therefore, based on the foregoing, the Board finds that the Veteran is not entitled to a separate compensable rating for his foot scars.  As detailed above, there is no evidence that the Veteran's scars are deep or nonlinear, unstable or painful, or that the affected area is greater than 144 square inches.  

Neither the Veteran nor his representative has raised any other issues, not have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).  

In sum, the Board finds the evidence does not warrant a schedular rating in excess of 30 percent for the Veteran's service-connected postoperative bilateral keratoma with metatarsalgia, excluding the periods of temporary total evaluation.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been applied where appropriate.  However, as the preponderance of the evidence is against the Veteran's claim for an increased disability rating, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating in excess of 30 percent for postoperative bilateral keratoma with metatarsalgia (excluding periods of temporary total evaluation) is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


